Exhibit 10.1

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

This AMENDMENT NO. 2, dated as of October 10, 2017 (this “Amendment”), to the
Credit Agreement, dated as of December 7, 2016 (as amended by Amendment No. 1,
dated as of April 7, 2017, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Conduent
Incorporated, a New York corporation (“Holdings”), Conduent Business Services,
LLC (f/k/a Xerox Business Services, LLC), a Delaware limited liability company
(the “U.S. Borrower”), Affiliated Computer Services International B.V., a
private limited company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of the Netherlands, having its official seat in
Amsterdam, the Netherlands and registered in the Trade Register of the Dutch
Chamber of Commerce under number 34160388 (the “Dutch Borrower” and, together
with the U.S. Borrower, the “Borrowers”), Conduent Finance, Inc., a Delaware
corporation (“Conduent Finance”), the Lenders or other financial institutions or
entities from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested to amend the Credit Agreement to effect
the changes described below;

WHEREAS, Citibank, N.A., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas Securities Corp., Credit Suisse
Securities (USA) LLC, Goldman Sachs Bank USA, Mizuho Bank, Ltd., KeyBanc Capital
Markets Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd., PNC Capital Markets LLC,
SunTrust Robinson Humphrey, Inc. and U.S. Bank, National Association will act as
joint lead arrangers and joint bookrunning managers for purposes of this
Amendment (the “Amendment No. 2 Lead Arrangers”); and

WHEREAS, each Lender holding Term B Loans or First Incremental Term Loans (the
Term B Loans and the First Incremental Term Loans, collectively, the “Existing
Term B Loans”, and the Lenders with Existing Term B Loans, the “Existing Term B
Lenders”) and each other Lender that executes and delivers a consent (a
“Consent”) in the form of Exhibit A to this Amendment by 5:00 p.m., New York
City time on September 12, 2017 (the “Consent Deadline”) will have agreed to the
terms of this Amendment upon the effectiveness of this Amendment on the
Amendment No. 2 Effective Date (as defined below).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

Section 1.    Amendments to the Credit Agreement.

The Credit Agreement is, effective as of the Amendment No. 2 Effective Date (as
defined below), hereby as follows:

(a)    The following new defined terms are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:



--------------------------------------------------------------------------------

“Amendment No. 2 Effective Date” means October 10, 2017.

“Amendment No. 2” means that certain Amendment No. 2 to this Agreement, dated as
of the Amendment No. 2 Effective Date, among Holdings, the Borrowers, Conduent
Finance, the Administrative Agent and the Lenders party thereto.

(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is amended by replacing clauses (c) and (d) thereof with the
following:

“(c) (i) 4.00%, in the case of Eurocurrency Term B Loans and Eurocurrency First
Incremental Term Loans, for any day prior to the Amendment No. 2 Effective Date,
and (ii) 3.00%, in the case of Eurocurrency Term B Loans and Eurocurrency First
Incremental Term Loans, for any day on or after the Amendment No. 2 Effective
Date, (d) (i) 3.00%, in the case of Base Rate Term B Loans and Base Rate First
Incremental Term Loans, for any day prior to the Amendment No. 2 Effective Date,
and (ii) 2.00%, in the case of Base Rate Term B Loans and Base Rate First
Incremental Term Loans, for any day on or after the Amendment No. 2 Effective
Date”.

(c)    Section 2.10(a)(iii) of the Credit Agreement is amended by deleting both
references to “on or prior to the date that is six months after the Amendment
No. 1 Effective Date” and replacing such references with “on or prior to the
date that is six months after the Amendment No. 2 Effective Date”.

(d)    Section 2.10(b)(iv) of the Credit Agreement is amended by amending and
restating in its entirety as follows:

“No later than the fifth Business Day after the date on which financial
statements with respect to each fiscal year of the U.S. Borrower are required to
be delivered pursuant to Section 5.01(a) (beginning with the fiscal year ending
December 31, 2017), the U.S. Borrower shall, subject to Section 2.10(b)(ix),
prepay the then outstanding Term Loans by an amount equal to (A) 50% of Excess
Cash Flow of the U.S. Borrower and its Restricted Subsidiaries for the most
recently completed fiscal year of the U.S. Borrower (provided that the foregoing
percentage shall be reduced to 25% when the Total Net Leverage Ratio calculated
on a Pro Forma Basis as of the last day of the relevant fiscal year is equal to
or less than 2.75 to 1.00 and 0% when the Total Net Leverage Ratio calculated on
a Pro Forma Basis as of the last day of the relevant fiscal year is equal to or
less than 2.25 to 1.00) minus (B) the principal amount of (1) any Term Loans,
and, to the extent pari passu with the Term Loans in right of payment and with
respect to security, Incremental Term Loans, Incremental Equivalent Debt,
Refinancing Term Loans and Refinancing Indebtedness in the form of term loans
and (2) any Revolving Loans and Refinancing Indebtedness in the form of
revolving loans (in each case, to the extent accompanied by a permanent
reduction of the relevant revolving commitment) voluntarily prepaid pursuant to
clause (a) of this Section 2.10 or voluntarily prepaid or purchased pursuant to
the applicable provisions of the documentation governing such Refinancing
Indebtedness, Incremental Equivalent Debt or Refinancing Term Loans, in each
case, during such fiscal year on or, at the option of the U.S. Borrower, prior
to the date of the required prepayment under this Section 2.10(b)(iv) in respect
of such fiscal year; provided

 

2



--------------------------------------------------------------------------------

that (x) no such voluntary prepayments or purchases shall reduce the payments
required to be made under this Section 2.10(b)(iv) for more than one fiscal year
and (y) no such voluntary prepayments or purchases shall reduce the payments
required to be made under this Section 2.10(b)(iv) to the extent financed with
long-term Indebtedness (other than revolving Indebtedness). The amount of each
such prepayment shall be applied to the outstanding Term B Loans pro rata until
paid in full. Any payment under this clause (iv) shall be an “ECF Payment.””

Section 2.    Conditions Precedent to the Effectiveness of this Amendment.

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 2 Effective Date”):

(a)    Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by the Borrowers, Holdings, Conduent Finance, the
Guarantors, the initial New Lender (as defined below) and the Administrative
Agent.

(b)    Executed Consents. The Administrative Agent shall have received a Consent
in the form of Exhibit A to this Amendment, duly executed by each Existing Term
B Lender (excluding any Non-Consenting Lender (as defined below)) and other
Lenders representing (i) the Required Term B Lenders and (ii) the Required
Lenders immediately prior to the Amendment No. 2 Effective Date, in each case,
by the Consent Deadline.

(c)    No Default or Event of Default. At the time of and immediately after
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

(d)    Representations and Warranties. The representations and warranties of the
Borrowers set forth in Section 3 of this Amendment shall be true and correct in
all material respects (except that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the Amendment No. 2 Effective Date, except where any representation and warranty
is expressly made as of a specific earlier date, such representation and
warranty shall be true in all material respects as of any such earlier date.

(e)    Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the U.S. Borrower dated the
Amendment No. 2 Effective Date certifying as to the satisfaction of the
conditions set forth in paragraphs (c) and (d) of this Section 2.

(f)    Fees and Expenses Paid. The fees and expenses set forth in the Fee Letter
dated as of September 8, 2017, among Holdings, the U.S. Borrower and the
Amendment No. 2 Lead Arrangers, and the Fee Letter referred to therein that are
required to be paid on or prior to the Amendment No. 2 Effective Date shall have
been paid (including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of counsel for such Amendment No. 2 Lead Arrangers and
the Administrative Agent with respect thereto).

(g)    Patriot Act. The initial New Lender shall have received, at least three
Business Days prior to the Amendment No. 2 Effective Date, all documentation and
other information reasonably requested in writing by it at least ten Business
Days prior to the Amendment No. 2 Effective Date in order to allow the initial
New Lender to comply with the Act.

 

3



--------------------------------------------------------------------------------

Section 3.    Representations and Warranties.

Each Loan Party represents and warrants to the Lenders as of the Amendment No. 2
Effective Date that:

(a)    This Amendment has been duly authorized, executed and delivered by such
Loan Party and constitutes the legal, valid and binding obligation of such Loan
Party enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and

(b)    The representations and warranties of the U.S. Borrower and each other
Loan Party contained in Article III of the Credit Agreement or any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the date of this Amendment, except where
any representation and warranty is expressly made as of a specific earlier date,
such representation and warranty shall be true in all material respects as of
any such earlier date.

Section 4.    New Lenders and Non-Consenting Lenders.

(a)    If any Existing Term B Lender (each, a “Non-Consenting Lender”) declines
or fails to consent to this Amendment by failing to return an executed Consent
to the Administrative Agent prior to the Consent Deadline or elects to assign
its Existing Term B Loans as provided in its executed Consent, then pursuant to
and in compliance with the terms of Section 2.18(b) of the Credit Agreement,
such Non-Consenting Lender may be replaced and all of its interests, rights and
obligations under the Credit Agreement and the related Loan Documents with
respect to its Existing Term B Loans purchased and assumed by either a new
lender or an existing Lender which is willing to increase its Existing Term B
Loans. As of the Amendment No. 2 Effective Date, each Non-Consenting Lender will
be deemed to have executed an Assignment and Assumption Agreement (“Assignment
Agreement”) for all of its then outstanding Existing Term B Loans and will be
deemed to have assigned all of its then outstanding Existing Term B Loans to
Citibank, N.A. (the “New Lender”), in each case pursuant to and in compliance
with the terms of Section 2.18(b) of the Credit Agreement.

(b)    The New Lender hereby (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents and the exhibits thereto, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (iii) appoints and authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and (iv) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

(c)    The Administrative Agent hereby (i) consents to this Amendment and
consents to the assignment of the then outstanding Existing Term B Loans of each
Non-Consenting Lender to the New Lender in accordance with Section 9.04 of the
Credit Agreement and (ii) agrees that no assignment fees specified in
Section 9.04 shall be required to be paid by the Borrowers in connection with
such assignment.

 

4



--------------------------------------------------------------------------------

(d)    This Amendment shall constitute the notice required under Section 2.18(b)
of the Credit Agreement.

(e)    For the avoidance of doubt, all Existing Term B Loans shall continue to
be outstanding as Term B Loans or First Incremental Term Loans, as applicable,
under the Credit Agreement (as amended hereby) on and after the Amendment No. 2
Effective Date, subject to the terms of this Amendment and for the avoidance of
doubt the Term B Loans and First Incremental Term Loans shall continue as the
same Class of Term Loans for all purposes under the Credit Agreement.

Section 5.    Fees and Expenses.

The U.S. Borrower agrees to pay in accordance with the terms of Section 9.03 of
the Credit Agreement all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation and
administrative of this Amendment (including the reasonable and documented fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto, subject to the limitations set forth in Section 9.03 of the Credit
Agreement).

Section 6.    Reference to the Effect on the Loan Documents.

(a)    As of the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment No. 2 Effective
Date.

(b)    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrowers, Holdings, Conduent Finance, the Arrangers
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver or amendment of any other provision of any of the Loan Documents or for
any purpose except as expressly set forth herein. Each of the parties hereto
acknowledge that this Amendment shall not be construed as a novation of the
Credit Agreement.

(d)    This Amendment is a Loan Document.

Section 7.    Consent and Affirmation.

(a)    Each of the Guarantors, in its capacity as a guarantor under the
Guarantee Agreement and a Pledgor under the Security Agreement or the Holdings
Pledge Agreement, as the case may be, and as a party to each other Loan Document
to which it is a party, hereby (i) consents to the execution, delivery and
performance of this Amendment and agrees that each of the Loan Documents to

 

5



--------------------------------------------------------------------------------

which it is a party is, and shall continue to be, in full force and effect and
is hereby in all respects ratified and confirmed on the Amendment No. 2
Effective Date, except that, on and after the Closing Date, each reference to
the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended and otherwise modified by this Amendment and
(ii) affirms and confirms its guarantee of the Obligations and its pledge/or
grant of a security interest in its assets as Collateral to secure the
Obligations with all such security interests continuing in full force and effect
after giving effect to this Amendment and that the Loan Documents to which each
of the Guarantors is a party and all of the Collateral described therein do, and
shall continue to, secure the payment of all of the Obligations.

(b)    The U.S. Borrower hereby (i) agrees that each of the Loan Documents to
which it is a party is, and shall continue to be, in full force and effect and
is hereby in all respects ratified and confirmed on the Amendment No. 2
Effective Date, except that, on and after the Amendment No. 2 Effective Date,
each reference to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended and otherwise modified by this
Amendment and (ii) affirms and confirms its pledge/or grant of a security
interest in its assets as Collateral to secure the Obligations with all such
security interests continuing in full force and effect after giving effect to
this Amendment and that the Loan Documents to which it is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Obligations.

Section 8.    Execution in Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or .pdf
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 9.    Headings.

The Section headings used herein are for convenience of reference only, are not
part of this Amendment and shall not affect the construction of, or be taken
into consideration in interpreting, this Amendment.

Section 10.    Notices.

All communications and notices hereunder shall be given as provided in the
Credit Agreement. For purposes of the Credit Agreement, the initial notice
address of the initial New Lender shall be as separately identified to the
Administrative Agent.

Section 11.    Severability.

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

6



--------------------------------------------------------------------------------

Section 12.    Successors.

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 13.    Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.

The provisions of Sections 9.09 and 9.10 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, as if a part hereof.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

CONDUENT BUSINESS SERVICES, LLC

By:

 

/s/ Brian J. Webb-Walsh

 

Name: Brian J. Webb-Walsh

 

Title: Executive Vice President

CONDUENT INCORPORATED

By:

 

/s/ Brian J. Webb-Walsh

 

Name: Brian J. Webb-Walsh

 

Title: Executive Vice President and Chief Financial Officer

AFFILIATED COMPUTER SERVICES

INTERNATIONAL B.V.

By:

 

/s/ J. Michael Peffer

 

Name: J. Michael Peffer

 

Title: Director

CONDUENT FINANCE, INC.

By:

 

/s/ Brian J. Webb-Walsh

 

Name: Brian J. Webb-Walsh

 

Title: President

Amendment No. 2

 

8



--------------------------------------------------------------------------------

CONDUENT HEALTH ADMINISTRATION, INC.

By:

 

/s/ Brian J. Webb-Walsh

 

Name: Brian J. Webb-Walsh

 

Title: President and Secretary

CONDUENT STATE HEALTHCARE, LLC

CONDUENT LENDING, INC.

By:

 

/s/ Brian J. Webb-Walsh

 

Name: Brian J. Webb-Walsh

 

Title: Chief Financial Officer



--------------------------------------------------------------------------------

CONDUENT HERITAGE, LLC

CONDUENT EDI SOLUTIONS, INC.

CONDUENT CARE AND QUALITY SOLUTIONS, INC.

CONDUENT HUMAN SERVICES, LLC

CONDUENT ENTERPRISE SOLUTIONS, LLC

CONDUENT BPO SERVICES, INC.

CONDUENT GOVERNMENT RECORDS SERVICES, INC.

CONDUENT TITLE RECORDS CORPORATION

CONDUENT GOVERNMENT SYSTEMS, LLC

CONDUENT FEDERAL SOLUTIONS, LLC

CONDUENT PUBLIC HEALTH SOLUTIONS, INC.

THE NATIONAL ABANDONED PROPERTY PROCESSING CORPORATION

CONDUENT UNCLAIMED PROPERTY SYSTEMS, INC.

CONDUENT EDUCATION SOLUTIONS, LLC

CONDUENT DEFENSE, LLC

CONDUENT MIDDLE EAST, INC.

CONDUENT PARKINDY LLC

CONDUENT BUSINESS PROCESS OPTIMIZATION SERVICES, INC.

CONDUENT TRANSPORT SOLUTIONS, INC.

CONDUENT WORKERS COMPENSATION HOLDINGS, INC.

CONDUENT CARE SOLUTIONS, LLC

CONDUENT WORKERS COMPENSATION, LLC

CONDUENT CREDIT BALANCE SOLUTIONS, LLC

CONDUENT EDUCATION LOAN SERVICES LLC

CONDUENT PAYMENT INTEGRITY SOLUTIONS, INC.

CONDUENT PERFORMANCE IMPROVEMENT SOLUTIONS, INC.

SUPERIOR VENTURE PARTNER, INC.

CONDUENT IMAGE SOLUTIONS, INC.

CONDUENT SECURITIES SERVICES, INC.

CONDUENT HEALTHCARE INFORMATION SERVICES, INC.

CONDUENT LEARNING SERVICES, INC.

CONDUENT CUSTOMER CARE SOLUTIONS, INC.

CONDUENT WIRELESS DATA SERVICES NORTH AMERICA, INC.

CONDUENT WIRELESS DATA SERVICES (OPERATIONS), INC.

CONDUENT WDS GLOBAL – TEXAS, INC.

CONDUENT ASSET MANAGEMENT GROUP, LLC

CONDUENT LEGAL & COMPLIANCE SOLUTIONS, LLC

CONDUENT COMMERCIAL SOLUTIONS, LLC

CONDUENT STATE & LOCAL SOLUTIONS, INC.

CONDUENT BILL REVIEW CORPORATION

CONDUENT HEALTH ASSESSMENTS, LLC

CONDUENT MEDICAL EXAMS LLC

CONDUENT PATIENT ACCESS SOLUTIONS, LLC

CONDUENT MORTGAGE SERVICES, INC.

CONDUENT CARE MANAGEMENT, INC.

CONDUENT HR SERVICES, LLC

CONDUENT TRADEONE MARKETING, INC.

CONDUENT EDUCATION SERVICES, LLC

CONDUENT HUMAN RESOURCE SERVICES, LLC

CONDUENT HEALTHCARE KNOWLEDGE SOLUTIONS, INC.

CONDUENT HEALTHY COMMUNITIES CORPORATION

CONDUENT EDUCATION INDUSTRY SERVICES, LLC

CONDUENT COMPLIANCE & RISK CONSULTING CORPORATION

By:

 

/s/ Brian J. Webb-Walsh

 

Name: Brian J. Webb-Walsh

 

Title: Senior Vice President

 



--------------------------------------------------------------------------------

CONDUENT HR CONSULTING, LLC

By:

 

/s/ J. Michael Peffer

 

Name: J. Michael Peffer

 

Title: Vice President and Secretary

CONDUENT SECURITIES, LLC

By:

 

/s/ Nicholas Medina

 

Name: Nicholas Medina

 

Title: President and Chief Compliance Officer

 

CONDUENT CARD SERVICES, LLC

By:

 

/s/ Sumeet Sanghani

 

Name: Sumeet Sanghani

 

Title: President and Secretary



--------------------------------------------------------------------------------

CITIBANK, N.A., as initial New Lender

By:

 

/s/ Matthew Bashaw

  Name: Matthew Bashaw   Title: Vice President

Amendment No. 2

 

12



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:

 

/s/ Peter Thauer

  Name: Peter Thauer   Title: Managing Director

Amendment No. 2

 

13



--------------------------------------------------------------------------------

Exhibit A

CONSENT TO AMENDMENT NO. 2

CONSENT (this “Consent”) TO AMENDMENT NO. 2 (“Amendment”) to the Credit
Agreement, dated as of December 7, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Conduent
Incorporated, a New York corporation (“Holdings”), Conduent Business Services,
LLC (f/k/a Xerox Business Services, LLC), a Delaware limited liability company
(the “U.S. Borrower”), Affiliated Computer Services International B.V., a
private limited company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of the Netherlands, having its official seat in
Amsterdam, the Netherlands and registered in the Trade Register of the Dutch
Chamber of Commerce under number 34160388 (the “Dutch Borrower” and, together
with the U.S. Borrower, the “Borrowers”), Conduent Finance, Inc., a Delaware
corporation (“Conduent Finance”), the Lenders or other financial institutions or
entities from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Amendment.

Term B Lenders Only

Check the first or second box below

 

 

☐

  

Consent:

The undersigned Lender (including any New Lender) hereby irrevocably and
unconditionally approves of and consents to the Amendment with respect to all
Existing Term B Loans held by such Lender.

 

☐

  

Consent and Post-Close Settle:

The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment with respect to all
Existing Term B Loans held by such Lender and elects to have all such Existing
Term B Loans held by such Lender be assigned
on the Amendment No. 2 Effective Date to the New Lender (and is hereby deemed to
execute the Assignment Agreement) and
purchase by assignment from the New Lender Term B Loans in a principal amount
equal to the principal amount of such
assigned Existing Term B Loans (or such lesser amount as notified and allocated
to such Term B Lender by Citibank, N.A.).

Term A Lenders Only

 

☐

  

Consent:

The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment with respect to all Term A Loans held by such Lender.

Revolving Lenders Only

 

☐

  

Consent:

The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment with respect to all
Revolving Credit Exposure and Revolving Commitments of such Lender.

 

 Name of Lender:  _______________________________________________

    by            Name:     Title:  

 For any Institution requiring a second signature line:

    by            Name:  

 

14